Citation Nr: 0511056	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02 18-163	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cold injury 
residuals.

3.  Entitlement to service connection for residuals of a 
concussion.

4.  Entitlement to a rating higher than 30 percent for a 
generalized anxiety disorder.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1937 to 
December 1940, and he reenlisted and served additionally from 
January 1941 to June 1945.

This case comes to the Board of Veterans' Appeals (Board) 
originally from April 2000 and November 2001 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In April 2000, the RO denied the 
veteran's claims for service connection for arthritis of the 
lumbar spine, residuals of a concussion, and his petition to 
reopen his previously denied claim for a "mental condition" 
because they were not 
well grounded.  (The Board notes he actually already had 
established his entitlement to service connection for a 
generalized anxiety disorder and was assigned a 0 percent 
(i.e., noncompensable) rating dating back to April 1946, so 
it is unclear why the RO treated this as a petition to reopen 
a previously denied claim).  In any event, in November 2000 
the Veterans Claims Assistance Act (VCAA) was signed into law 
and eliminated the requirement that veterans submit well-
grounded claims.  So he asked for reconsideration of his 
claims in light of this change in law.  He also added claims 
for service connection for tinnitus and cold injury 
residuals.  In response, the RO deferred its decision to 
insure compliance with the VCAA.  

After sending the veteran several notices of the VCAA, in 
November 2001, the RO issued a rating decision denying his 
claims for service connection for tinnitus, cold injury 
residuals, residuals of a concussion, a low back condition, 
and a left knee condition.  He filed a timely appeal seeking 
service connection for these disabilities.  In addition, the 
RO increased the rating for his "nervous condition" from 0 
to 30 percent, and the rating for residuals of a shell 
fragment wound (SFW) from 0 to 10 percent.  He filed a timely 
appeal of these claims, as well, seeking even higher ratings.  
Subsequently, in October 2002, the RO issued another decision 
increasing the rating from 10 to 20 percent, but denying a 
rating higher than that.  He continued to appeal, requesting 
a rating of at least 40 percent.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

In January 2004, the Board issued a decision increasing the 
rating of the residuals of the SFW from 10 to 40 percent.  
The Board remanded the remaining claims to the RO, via the 
Appeals Management Center (AMC), for further development and 
consideration.  Specifically, the Board directed the RO to 
obtain private medical records from Our Lady of Lourdes 
Medical Center, obtain VA examinations, and insure compliance 
with the VCAA.  Since then, the RO and the AMC have obtained 
all necessary private medical records, issued a supplemental 
VCAA notice, and obtained VA examinations as directed by the 
Board.  

In December 2004, the AMC issued a rating decision granting 
service connection for the low back condition and left knee 
condition.  The veteran has not filed a notice of 
disagreement (NOD) in response to contest either the rating 
and/or effective date assigned.  So that decision is 
considered a full grant of the benefits requested.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).  Accordingly, those claims are no longer before the 
Board.  

FINDINGS OF FACT

1.  The veteran's tinnitus did not originate in service and 
is not otherwise causally related to his military service.  

2.  The veteran does not currently have cold injury residuals 
related to his military service.

3.  The veteran does not current have residuals of a 
concussion related to his military service.

4.  The veteran's generalized anxiety disorder, as shown by 
his Global Assessment of Functioning (GAF) scores and other 
medical and clinical evidence, causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation).

CONCLUSIONS OF LAW

1.  The veteran's tinnitus was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2004).

2.  The veteran does not have cold injury residuals or 
residuals of a concussion incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2004).

3.  The criteria are not met for a rating higher than 30 
percent for a generalized anxiety disorder.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, Diagnostic Code (DC) 
9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

As mentioned previously, the RO reconsidered its decision 
after the VCAA was enacted.  The RO sent the veteran VCAA 
notices in April, May and July 2001 before issuing its 
November 2001 rating decision.  So this was in accordance 
with the holding in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

As mentioned, the RO sent the veteran VCAA notices in April, 
May and July 2001.  The AMC also sent him a VCAA letter in 
January 2004.  Although these notice letters did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to his claims.  These 
letters requested that he provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

The VCAA letters sent to the veteran encouraged him to 
respond either within 30 or 60 days.  These letters also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is also similar to the 60-day notice alluded to above, 
was invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and private medical records from Our Lady of 
Lourdes Medical Center were submitted.  The RO also obtained 
VA examinations for the issues on appeal.  And, although over 
1 year has passed since the most recent January 2004 VCAA 
letter, he has not indicated that he has any additional 
relevant information or evidence to submit, or which needs to 
be obtained.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claims.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Factual Background

The veteran's SMRs indicate that upon enlistment in December 
1937 and January 1941, his hearing was normal.  He was 
involved in a motor vehicle accident (MVA) in September 1942 
and sustained a mild concussion.  He was hospitalized for 4 
days and was released in good condition with no complaints.  
In November 1944, he was involved in another MVA.  He 
complained of headaches, but the doctor noted there were no 
abnormal neurological findings to account for them.  Upon 
discharge, in June 1945, his hearing was normal (15/15), and 
there were no indications of cold residuals or residuals of a 
concussion.

The veteran established his entitlement to service connection 
for a generalized anxiety disorder (formerly psychoneurosis) 
effectively since April 1946.  From April 1946 through March 
15, 2000, he had a 0 percent (i.e., noncompensable) rating, 
and since March 16, 2000, he has had a 30 percent rating.  

The report of the August 2001 VA examination for mental 
disorders indicates the veteran was 81 years old and married 
at the time of the examination.  He reported that he had not 
worked since 1983 and that the longest job he held was for 19 
years as a pipe fitter.  He was in combat in North Africa, 
Sicily, Italy and in the Battle of the Buldge.  He was 
wounded in action in Normandy and received the Purple Heart 
Medal.  He had not had any psychiatric treatment since 
service.  

The veteran complained he had difficulty sleeping because of 
nightmares.  He reported he had nightmares about two times 
per week.  He also reported having occasional flashbacks, and 
bouts of depression.  He said he avoided situations that 
reminded of the war.  He reported feeling on guard, helpless, 
withdrawn, and secluded.

Upon mental status examination, the veteran gave relevant 
answers and was coherent.  No hallucinations or persecutions 
were elicited.  He was anxious and his affect was depressed 
when he talked about the war.  He was oriented and his memory 
was generally intact.  Insight and judgment were fair.  He 
was diagnosed with anxiety disorder with depressive and PTSD 
(post-traumatic stress syndrome) features.  His GAF score was 
45.

The report of a February 2004 VA neurological examination, 
indicates the veteran reported that he was exposed to cold 
weather during service and was given no treatment for it.  
Neurological examination demonstrated his sensation was 
intact.  The doctor found no residuals as a result of a head 
injury, and no evidence of frostbite neuropathy.

The report of the February 2004 VA audiological evaluation 
indicates the veteran reported the onset of tinnitus in his 
left ear in the 1980s.  He also reported having had vertigo 
in the past, but not recently.  While serving in the 
military, he said he was exposed to excessive noise from 
artillery and also as an engineer.  He wore no ear protection 
at the time.  He was also exposed to some noise after service 
as a pipe fitter.  The examiner indicated that it was 
unlikely that the tinnitus in his left ear was a result of 
military service.

Private medical records from Our Lady of Lourdes Medical 
Center relate to other medical conditions, which are not 
relevant to the issues at hand.

Governing Statutes and Regulations

Service Connection for Tinnitus, Cold Injury Residuals, 
and Residuals of a Concussion

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  This requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).



Increased Rating for a Generalized Anxiety Disorder

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's generalized anxiety disorder is rated under 38 
C.F.R. § 4.130, DC 9400, according to the General Rating 
Formula for Mental Disorders.  The criteria outlined under 
the General Rating Formula are outlined below.

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

Benefit-of-the-Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

Service Connection for Tinnitus, Cold Injury Residuals, 
and Residuals of a Concussion

First, the veteran argues that the noise he was exposed to 
during military service, especially in combat, and his work 
as an engineer caused his current tinnitus.  Since he is a 
combat veteran, the Board does not dispute noise exposure in 
this capacity.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related injury on the basis 
of lay statements, alone, but do not absolve a veteran from 
the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  In other words, §1154(b) and the 
implementing regulation, § 3.304(d), do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute and implementing regulation 
merely relax the evidentiary requirements for determining 
what happened during service and are used only to provide a 
factual basis for a determination that a particular disease 
or injury was incurred or aggravated in service, not to link 
the service problem etiologically to a current disability.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Here, the veteran's SMRs are negative for any complaints of 
tinnitus or hearing loss during service.  Furthermore, he 
states that the onset of the tinnitus occurred in the 1980s 
- so over 35 years after being discharged from the military.  
And, in the interim, he has been exposed to noise at his 
civilian workplace as a pipe fitter.  Given this information, 
the February 2004 VA audiologist concluded that it was 
unlikely (meaning less than a 50-percent probability) that 
the veteran's current tinnitus is a result of the noise he 
presumably was exposed to during his military service.  There 
is no countervailing medical evidence to rebut this opinion, 
so this claim must be denied.

Second, the veteran argues he was exposed to cold 
temperatures during military service and was never treated 
for this.  Indeed, his SMRs are negative for any indication 
of cold injuries, such as frostbite.  The February 2004 VA 
examiner found no evidence of current residuals of cold 
injuries.  So, without evidence of a current disability 
resulting from these reported cold injuries, the Board has no 
choice but to deny service connection.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  See, too, Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

Third, the veteran claims he has residuals from a concussion 
he sustained during military service.  His SMRs do show that 
he suffered a mild concussion during a MVA in 1942, and again 
during a MVA in 1944.  He complained of headaches, but there 
were no abnormal neurological findings.  And at his discharge 
examination, there were no abnormalities relating to a head 
injury noted.  There is also no evidence of treatment for any 
residuals since service.  In addition, the February 2004 VA 
examiner found no evidence of residuals from a head injury.  
So again, the Board has no choice but to deny service 
connection.  Id.

Increased Rating for a Generalized Anxiety Disorder

The veteran currently has a 30-percent rating for his 
service-connected generalized anxiety disorder.  In order to 
receive a 50 percent rating (the next higher rating), he must 
exhibit occupation and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining work and social relationships.

As these symptoms increase and impair occupational and social 
functions further, higher ratings are appropriate up to 100 
percent for someone who is totally occupationally and 
socially impaired.

The veteran has not had any psychiatric treatment since 
military service.  So presumably his symptoms have not risen 
to the level where he has felt the need to seek treatment or 
medication.  He is married and his last job before retirement 
was a pipe fitter for 19 years.  So apparently he is able to 
maintain a relatively effective level of occupational and 
social functioning most of the time.  During his February 
2004 mental status evaluation, his answers were relevant and 
coherent.  He did not have hallucinations or notions of 
persecution.  He was correctly oriented (to time, person, 
place and situation) and his memory was intact.  His insight 
and judgment were fair.  So while he expressed difficulty 
sleeping, anxiety and sadness when talking about the war - 
these symptoms do not rise to the level of a 50 percent 
rating.  Therefore, the claim for an increased rating must be 
denied.

Benefit-of-the-Doubt Doctrine

For these reasons, the claims for service connection for 
tinnitus, cold injury residuals, and residuals of a 
concussion, and the claim for an increased rating for a 
generalized anxiety disorder must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§§ 3.102, 4.3 (2004); see also Alemany v. Brown, 9 Vet. App. 
at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claims for service connection for tinnitus, cold injury 
residuals, and residuals of a concussion are denied.

The claim for a higher rating for a generalized anxiety 
disorder is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


